Citation Nr: 0525763	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to July 
1976, and had service with the Alaska Air National Guard from 
January 1978 to January 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In May 2005, a travel Board hearing was held before the 
undersigned Veterans Law Judge sitting at the RO.


FINDINGS OF FACT

1.  The evidence of record raises a doubt as to an 
associative relationship between the veteran's in-service 
experiences and his current right carpal tunnel syndrome.

3.  Left carpal tunnel syndrome did not have its onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran is entitled to service connection for right 
carpal tunnel syndrome.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. 
§§ 3.303, 3.304 (2004).

2.  The veteran is not entitled to service connection for 
left carpal tunnel syndrome.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in May 2001, as well as the discussion in 
the February 2004 statement of the case (SOC).  He was 
advised of what was required to substantiate his claims for 
service connection and of his and VA's responsibilities 
regarding his claims.  He was also asked to submit 
information and/or evidence, which would include that in his 
possession, in support of his claim.  Additionally, the 
veteran was asked to specify what medical records were 
missing for periods of active duty for training, which he had 
claimed.  The letter, required following the passage of the 
VCAA, was not mailed to the appellant prior to the initial RO 
adjudication of his claim.  Any defect in this regard is 
harmless error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
The appellant did not provide any additional evidence in 
response to the letter that was not fully considered by the 
RO in the subsequent adjudications contained in the SOC and 
supplemental SOC.  There is simply no indication that 
disposition of his claim would have been different had he 
received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
The record includes private and VA treatment records showing 
complaints of carpal tunnel syndrome and related wrist pain.  
National Guard records identified by the veteran were 
obtained by the RO subsequent to the May 2001 VCAA letter.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the veteran was provided 
examination in November 2004, and a medical opinion was 
provided in May 2001.  For the reasons set forth above, the 
Board concludes that VA has fulfilled its VCAA duties to 
assist and notify the veteran.  Thus, the Board finds that no 
additional action is necessary.  


Factual background

The veteran's service medical records for the period from 
1966 to 1976 show treatment and X-ray for right wrist injury 
in 1970 and 1975.  Paralysis of the hands while driving was a 
noted complaint in June 1968.  He also reported a right wrist 
injury in October 1976.  In his National Guard records, he 
reported a history of injury to the right wrist in 1975.  
Examinations in October 1976 and September 1977 were negative 
for findings of the wrists.  

Post service records include private records and VA records 
confirming bilateral carpal tunnel syndrome and related 
median nerve problems of the wrists dating from 1998.  VA 
medical opinion provided in May 2001 reflects the opinion 
that the current bilateral carpal tunnel syndrome was not 
likely related to service.  

The veteran has been treated by Joan Thomas, M.D., since 
December 1999, for bilateral wrist problems.  In an opinion 
dated in October 2004, Dr. Thomas opined that, based on her 
review of the service records provided to her by the veteran, 
the current right wrist problem was related to his military 
service.  

In November 2004, the veteran was afforded a VA examination.  
The examiner reviewed the file, including private and VA 
treatment records, conducted peripheral nerve testing, and 
examined the veteran.  He diagnosed severe osteoarthritis 
with median nerve neuropathy, and opined that the amount of 
time that passed between service and the first documented 
treatment in 1998 led him to the conclusion that the 
osteoarthritis was not related to service.  

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board had carefully reviewed the evidence in this case in 
association with the pertinent regulations.  The veteran has 
current bilateral carpal tunnel syndrome as shown in medical 
records.  Service records show only right wrist injury, 
treatment and complaints.  

Since 1998, the veteran had had ongoing wrist problems, 
bilateral in nature, predominantly worse on the right than 
the left, for which he had had care.

Clinical evaluations clearly show the presence of right 
carpal tunnel syndrome which has been linked by at least one 
medical opinion to service.  Although there is contradictory 
medical opinion evidence, the Board finds the opinion of Dr. 
Thomas to be highly probative as she has treated the veteran 
and she did review service medical records to render her 
opinion.  The opposing medical opinion evidence in May 2001 
is also probative and credible.  The November 2004 medical 
opinion appeared to discuss osteoarthritis, as opposed to 
carpal tunnel syndrome.  In any event, as to the right wrist, 
a doubt is raised as to the relationship between current 
disability and injury in service.  That doubt must be 
resolved in the veteran's favor.

The Board finds that there is an ample basis for weighing the 
relative merits of the arguments on both sides as to the 
right wrist.  The Board concludes that competent evidence, 
viewed objectively, is at least in relative equipoise on the 
question of whether the veteran's right carpal tunnel 
syndrome is linked to military service and/or the 
circumstances of such service.  Struck v. Brown, 9 Vet. App. 
145, 155 (1996); Owens v. Brown, op. cit.  The evidence is 
entirely adequate to support the medical nexus linking the 
disability to service.

There is adequate medical evidence to support the veteran's 
claim as to the right wrist and the Board is constrained from 
offering an alternative opinion or judgment in opposition 
thereto.  This raises a reasonable doubt which must be 
resolved in the veteran's favor under 38 C.F.R. § 3.102 
(2003); Gilbert, 1 Vet. App. at 55.  Accordingly, the Board 
concludes that entitlement to service connection for right 
carpal tunnel syndrome is warranted.

However, there is no medical evidence relating the current 
left carpal tunnel syndrome to any in-service disease or 
injury.  The only evidence of such a relationship is the 
veteran's contentions.  The actual medical evidence does not 
support the claim, and opinion evidence, i.e., the May 2001 
VA examiner's opinion, is uncontroverted against the claim 
for the left wrist.  While the veteran is competent to 
describe the symptoms that he experienced, his statements are 
without significant probative value in regard to the issue of 
the left wrist, as the veteran has not been shown to possess 
the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the veteran's personal belief that his current left wrist 
disability is related to service cannot serve to prove that 
it had its onset during active service or is related to any 
in-service disease or injury.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for left carpal tunnel syndrome.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as to that 
issue.

Finally, the Board notes that service connection for 
residuals of a right wrist injury was finally denied by the 
RO in March 1977.  However, as right carpal tunnel syndrome 
had not been diagnosed at that time, it is considered a new 
claim and the requirement that the veteran submit new and 
material evidence does not apply.  See 38 C.F.R. § 3.156.  In 
any event, the additional evidence submitted by the veteran 



showing a diagnosis of right carpal tunnel syndrome related 
to active service would constitute new and material evidence, 
and the claim would be reopened.


ORDER

Service connection for right carpal tunnel syndrome is 
granted.

Service connection for left carpal tunnel syndrome is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


